DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.
Reasons for Allowance
	Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claim 1.
The Final Rejection dated 8/10/2021 set forth a rejection of Claim 1 primarily over Shaw (US 6,367,886). In response to the Final Rejection dated 8/10/2021, Applicant submitted claims including the following newly added limitations to Claim 1: 
“the emulator piston including a beveled surface encircling a radially-outward facing portion thereof,”
“a spring seat within the outer housing, the spring seat including a beveled surface encircling a radially-inward facing portion thereof, the beveled surface of the 
“a first spring disposed concentrically around the damper and being constrained on opposing axial ends thereof between the spring seat and a second piston throughout the full range of motion of the emulator piston,”
“a second spring disposed concentrically around the first spring and constrained on opposing axial ends thereof between the spring seat and a third piston,”
“wherein a radially-outward facing portion of the spring seat establishes frictional contact with an inner housing, the inner housing being movable relative to the outer housing.”
Applicant argues that Shaw and the other prior art of record does not disclose the newly added limitations of Claim 1, and Applicant’s arguments are persuasive. Shaw does not disclose at least:  “the emulator piston including a beveled surface encircling a radially-outward facing portion thereof,” “a spring seat within the outer housing, the spring seat including a beveled surface encircling a radially-inward facing portion thereof, the beveled surface of the spring seat being in engagement with the beveled surface of the emulator piston, such that the emulator piston and the spring seat include mutually corresponding friction surfaces of a hysteresis generating system,” and “the inner housing being movable relative to the outer housing.” Furthermore, no prior art of record teaches the newly added limitations, or provides sufficient motivation to provide the newly added limitations within Shaw. Therefore, Claim 1 is considered unobvious over Shaw and the other prior art of record.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                         

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656